        Case 4:19-cv-00127-RH-CAS Document 31 Filed 08/08/19 Page 1 of 2
                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION




GEORGE HORN,

                 Plaintiff,

v.                                              CASE NO. 4:19cv127-RH/CAS

MARK S. INCH et al.,

                 Defendant.

_________________________________________/


                    ORDER DENYING THE MOTION TO DISMISS


        The plaintiff is a prisoner in the Florida Department of Corrections. In the

first amended complaint, filed as of right, the plaintiff alleges the defendants have

violated the United States Constitution and federal law by failing to meet his

substantial medical needs.

        The defendant Secretary of the Department moved to dismiss the same

constitutional and statutory claims in the original complaint. The Secretary relied

on a settlement agreement and release the plaintiff executed to resolve a prior

action against the Secretary. The release, which was attached to the original

complaint, is limited, at least on its face, to “events and injuries that are or could

Case No. 4:19cv127-RH/CAS
        Case 4:19-cv-00127-RH-CAS Document 31 Filed 08/08/19 Page 2 of 2
                                                                                Page 2 of 2




have been asserted in” the prior action. ECF No. 1-1 at 1. Any constitutional or

statutory violation that occurred after entry of the release was not and could not

have been asserted in the prior action. Or so the plaintiff could reasonably have

understood based on the quoted language. The first amended complaint alleges

facts plausibly supporting his assertion that the release does not apply to post-

settlement-agreement violations.

        The motion to dismiss also relies on a forum-selection clause requiring any

claim for breach of the settlement agreement to be filed in a specific state court.

The first amended complaint drops any such claim.

        For these reasons,

        IT IS ORDERED:

        1. The Secretary’s motion to dismiss, ECF No. 20, is denied.

        2. The Secretary must respond to the first amended complaint by August 22,

2019.

        SO ORDERED on August 8, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv127-RH/CAS
